Citation Nr: 1312401	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for muscle twitching, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to March 1992.  He served in Southwest Asia from December 1990 to January 1991.  When he was released from active duty, he had a Reserve obligation extending to February 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development in January 2008 and again in May 2011.  The claims have been returned to the Board for appellate review.  

In November 2007, the Veteran was afforded a personal hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Board contacted the Veteran in February 2013 and informed him that the Judge who had conducted his hearing was no longer employed at the Board and offered him the opportunity to have another hearing.  The Veteran responded that he did not want an additional hearing. 


REMAND

Unfortunately, the claims must again be remanded for further development.  The Board notes that the claim was remanded in 2008 in order to obtain service treatment records (STRs) and to conduct VA examination for multiple issues.  The Veteran was afforded examination in October 2009.  The examiner did not, however, address whether the Veteran's symptoms of fatigue, muscle twitching and headaches were due to an undiagnosed illness or an unexplained multi-symptom illness.  

With regard to all four claims on appeal, since the time of the examination, additional evidence has been added to the record to include a lay statement from a friend of the Veteran who attests to having heard the Veteran complain of headaches and fatigue during multiple phone conversations in August 1991.  This lay witness indicated in his May 2011 statement that he observed, during visits with the Veteran in that time frame, that the Veteran's skin and muscles would be twitching in the area of his eyes, arms and legs.  The Veteran told the witness that this was happening all the time every day since October 1990.  Additionally, he observed the Veteran always moving from foot to foot and grabbing his lower back area.  When he asked the Veteran about it, he replied that he had pain in that area.  

The claim was remanded again in 2011 in another attempt to obtain STRs, but this effort yielded no results.  

Nonetheless, also added to the record is an August 2011 statement from the Veteran's treating VA physician who opined that his military service contributed to multiple medical problems for which he is under her care, to include back pain, fatigue, muscle twitching and headaches.  

Moreover, the Board notes that the Veteran submitted a copy of a May 2011 decision by a Social Security Administration Administrative Law Judge awarding him disability benefits based upon multiple disabilities to include depression, low back pain, carpal tunnel syndrome, foot pain and irritable bowel syndrome.  

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain SSA records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims files.

2.  Then, arrange for the Veteran to undergo an examination by a physician or physicians with sufficient expertise to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claimed headaches, fatigue and muscle twitching are a manifestation. 

The claims files, to include any pertinent evidence in Virtual VA, must be reviewed by the examiner.  All tests and studies should be accomplished, and all clinical findings should be reported in detail.  

In addressing the questions below, the examiner(s) should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome:

For VA purposes, the diagnosis of chronic fatigue syndrome requires:

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following

(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, 
(vi) fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii) migratory joint pains, 
(ix) neuropsychological symptoms,
(x) sleep disturbance.

38 C.F.R. § 4.88a (2012).

The examiner or examiners should render opinions consistent with sound medical principles, as to the following: 

a.  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed headache, fatigue, and muscle twitching are related to the Veteran's active service or were caused or permanently worsened by service-connected disability. 

b.  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claimed headache, fatigue, and muscle twitching are a manifestation.

c.  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has chronic fatigue syndrome under the criteria listed above. 

It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  If attributable to an undiagnosed illness or a medically unexplained multisymptom illness, the examiner should specify the objective indications of chronic disability used as a basis to determine that chronic fatigue exists. 

The underlying reasons for all opinions expressed must be provided.  For purposes of the opinion, the examiner should assume that the author of the May 2011 lay statement is a reliable historian.  Furthermore, the examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, the Veteran should be afforded an examination by a VA physician to determine whether the Veteran has a low back disorder characterized by low back pain that has been present during the pendency of this claim.

The claims files, to include any pertinent evidence in Virtual VA, must be reviewed by the examiner.  All tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to each low back disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by service-connected disability.

The underlying reasons for all opinions expressed must be provided.  For purposes of the opinion, the examiner should assume that the author of the May 2011 lay statement is a reliable historian.  Furthermore, the examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Undertake any other development determined to be warranted. 

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


